Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 1 of 47




      Annual Report of the Office of the Consent Decree Monitor for 2020

                              February 16, 2021




                                                                           1
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 2 of 47




I.       Executive Summary

The NOPD has come a long way since the outset of the Consent Decree in 2012 and the
appointment of the Monitoring Team in 2013. In January 2019, at a proceeding at Loyola
University New Orleans School of Law, the Monitoring Team recognized the significant progress
the NOPD has made in many areas, and moved several areas into “full and effective” compliance
with the Consent Decree. We also clearly articulated to the NOPD the steps it needed to take to
complete its journey and move into the two-year sustainment period provided for by the Consent
Decree.

Since that time, the NOPD has continued to make progress in some areas, and, as described in the
body of this Report, brought additional areas into full and effective compliance with the terms of the
Consent Decree. Compliance in other areas, however, notwithstanding the hard work of many
within the Department, has lagged, including in the areas of

     •   Supervision (including promotions),
     •   Stops/Searches/Arrests, and
     •   Performance Evaluations.

Further, the Department’s continued focus on these areas has kept the parties and the Monitoring
Team from being able to conduct a thorough assessment of the Department’s compliance with the
Bias-Free elements of the Consent Decree. 1

Some of the delay in completing NOPD’s progress toward achieving full compliance is
understandable. As is well known to the New Orleans’ community, the City has faced a series of
challenges; namely, a December 2019 cyber-attack that incapacitated many of the City’s critical
information technology systems; the COVID-19 health crisis that imposed new, urgent health safety
demands on the Department; and a series of serious threatened and actual hurricanes that also
resulted in NOPD devoting its full attention to protecting public safety.

Nevertheless, these obstacles do not fully explain the lack of progress. NOPD could and should
have made more progress toward compliance in 2020. Many of the systems for implementing and
managing NOPD’s practices could have been developed without diverting personnel or resources
needed to navigate the Department and the City through this unprecedented year. In other words,
the challenges the City faced this year simply do not justify the City’s ongoing noncompliance with
many aspects of the Consent Decree intended to ensure the delivery of constitutional policing to the
New Orleans community.

In November 2020, the City asked the Department of Justice to join it in seeking release from the
Consent Decree in advance of meeting its substantive obligations under the Consent Decree.
Importantly, this request for an early exit from the Consent Decree was submitted without
providing evidence the City had achieved compliance. This request appears to us particularly

1        To be clear, the Department has and continues to fully cooperate with the Monitoring Team.

                                                                                                      2
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 3 of 47




concerning juxtaposed against a number of developments since our January 2019 proceeding,
including:

    •    A pattern of questionable practices by District-based Task Forces so troubling it prompted
         the Department to disband those Task Forces. 2

    •    An alleged conspiracy among NOPD officers in the 8th District to provide false testimony
         concerning an arrest. 3

    •    Credible reports the Monitoring Team has received from the Public Defender’s Office of
         unconstitutional searches and seizures, also in the 8th District.

    •    A questionable use of force against protestors on the Crescent City Connection.

While the Department responded quickly and made changes in response to each of these events, it is
not enough simply to respond to unconstitutional policing after it occurs. The Consent Decree’s
requirements are intended to prevent events like these from occurring in the first place, and to give
the public confidence such events will not occur. 4 Most importantly, responding on an ad hoc basis
does nothing to address the primary areas of ongoing concern identified in January 2019. 5

2020 is a year many of us will be happy to put behind us and focus on the future. In that spirit,
regardless of the reasons for slower progress toward compliance since our January 2019 proceeding,
it is our hope that the Department and the City will reenergize their efforts to implement and sustain
the Consent Decree reforms as promised.




2        See https://www.nola.com/news/courts/article a9e269aa-9939-11ea-8e0a-23018c568292.html.
3        See https://www.nola.com/news/courts/article_48cba680-97be-11ea-bf0a-d7edda47a1b1.html.
4        The City’s request is a matter between it and the Department of Justice and, accordingly, we will not address
the matter further except as requested by the parties or Judge Morgan. We will remain focused on meeting our Consent
Decree responsibility to assist in and report on the NOPD’s efforts to achieve compliance and our commitment to the
people of New Orleans that we will persevere until the Department achieves full and sustained compliance.
5        We would be remiss, however, if we did not recognize the ongoing excellent work performed by the NOPD
Public Integrity Bureau. The progress NOPD has made in this area gives the Monitoring Team comfort that when
NOPD experiences officer misconduct, such transgressions will be dealt with fairly, professionally, and effectively.

                                                                                                                     3
          Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 4 of 47




II.             Table of Contents



Contents
I.             Executive Summary .............................................................................................................................. 2
II.            Table of Contents .................................................................................................................................. 4
III.           Authority ................................................................................................................................................. 5
IV.            Glossary of Acronyms .......................................................................................................................... 6
V.             Introduction ........................................................................................................................................... 7
VI.            Compliance Update.............................................................................................................................11
     A. Academy ...............................................................................................................................................11
     B.        Recruitment ..........................................................................................................................................12
     C. Misconduct Investigations .................................................................................................................13
     D. Supervision ...........................................................................................................................................16
     E. Performance Evaluations & Promotions .........................................................................................18
          1.      Performance Evaluations ...............................................................................................................19
          2.      Promotions .......................................................................................................................................22
     F.        Community Engagement ...................................................................................................................23
     G. Stops, Searches, Arrests ......................................................................................................................27
     H. Bias-Free Policing ................................................................................................................................31
VII.           Ongoing Focus on Use of Force ......................................................................................................33
          1.      Unity One Vehicle Pursuit .............................................................................................................33
          2.      High Risk Warrant ..........................................................................................................................35
          3.      Crescent City Connection (CCC) Incident ..................................................................................36
VIII. Monitoring Costs .................................................................................................................................38
IX.            Conclusion ............................................................................................................................................40
X.             Appendix ..............................................................................................................................................41
     A. Table 1: NOPD SSA Audit Compliance Findings (CD Paragraphs) .........................................42
     B.        Table 2: NOPD SSA Audit Compliance Findings (Policies) .......................................................44




                                                                                                                                                                          4
       Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 5 of 47




III.     Authority



Consent Decree Paragraph 444

The Monitor shall assess and report whether the requirements of this Agreement have been
implemented, and whether this implementation is resulting in the constitutional and professional
treatment of individuals by NOPD.



Consent Decree Paragraph 486

To ensure that the requirements of this Agreement are properly and timely implemented, the Court
shall retain jurisdiction of this action for all purposes until such time as the City has achieved full
and effective compliance with this Agreement and maintained such compliance for no less than two
years. At all times, the City and NOPD shall bear the burden of demonstrating full and
effective compliance with this Agreement. DOJ acknowledges the good faith of the City in
trying to address measures that are needed to promote police integrity and ensure constitutional
policing in New Orleans. DOJ, however, reserves its right to seek enforcement of the provisions of
this Agreement if it determines that the City has failed to fully comply with any provision of this
Agreement. DOJ agrees to consult with officials from the City before instituting enforcement
proceedings.




                                                                                                      5
      Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 6 of 47




IV.     Glossary of Acronyms

 “BWC”         Body Worn Cameras
 “CD”          Consent Decree
 “COCO”        Community Coordinating [sergeants]
 “DA”          District Attorney
 “DI-1”        Disciplinary Investigation Form
 “DOJ”         Department of Justice
 “DV”          Domestic Violence
 “DVU”         Domestic Violence Unit
 “ECW”         Electronic Control Weapon
 “EPIC”        Ethical Policing is Courageous (NOPD peer intervention program)
 “EWS”         Early Warning System
 “FBI”         Federal Bureau of Investigation
 “FIT”         Force Investigation Team
 “FOB”         Field Operations Bureau
 “FTO”         Field Training Officer
 “IPM”         Independent Police Monitor
 “KSA”         Knowledge, Skill and Ability
 “LAP”         Language Assistance Plan
 “LEP”         Limited English Proficiency
 “LGBT”        Lesbian, Gay, Bi-sexual, and Transgender
 “NOPD”        New Orleans Police Department
 “OCDM”        Office of Consent Decree Monitor
 “PIB”         Public Integrity Bureau
 “QOL”         Quality of Life [officers]
 “SOD”         Special Operations Division
 “USAO”        United States Attorney’s Office for the Eastern District of New Orleans




                                                                                         6
      Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 7 of 47




V.        Introduction

In January 2019, at a proceeding held at Loyola New Orleans School of Law, the Monitoring Team
announced that several sections of the Consent Decree had moved “into the green” — that is, were
found to be in substantial compliance with the Consent Decree.




Eight areas, however, were identified as requiring more attention by the Department to bring them
into compliance:

     1.   Supervision
     2.   Performance Evaluations & Promotions
     3.   Recruitment
     4.   Community Engagement
     5.   Stop, Search, and Arrest
     6.   Academy
     7.   Misconduct Investigations
     8.   Bias-Free Policing

The NOPD committed to focus its attention on these areas following the Loyola proceeding and, to
varying degrees, has achieved some notable successes. Upon the recommendation of the
Monitoring Team and the DOJ, the Court moved the Academy portion of the Consent Decree into
“Full & Effective Compliance” at the end of 2019, Recruitment into “Full & Effective Compliance”
in late 2020, and Misconduct Investigations into “Full & Effective Compliance” in early February
2021. And as described in greater detail below, Community Engagement is close to achieving “Full
& Effective Compliance.” NOPD is to be commended for its achievements in these important
areas.

                                                                                                    7
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 8 of 47




2020 brought challenges to the NOPD, the City, and, indeed, the nation. In December 2019, a
cyber-attack shut down the City’s computer systems. The cyber-attack, of course, was followed by a
virus of a different sort, COVID-19. The summer also brought a series of actual and threatened
hurricanes that demanded a response from the NOPD, the City, and the New Orleans’ community.
These challenges were compounded by civil unrest in cities across the country including in New
York, Philadelphia, Milwaukee, and New Orleans, to name just a few.

Despite these challenges, the Monitoring Team has been able to continue to closely monitor, guide,
and assist the NOPD’s progress toward compliance. We increased our use of body worn camera
footage to monitor whether NOPD’s practices conformed to the Consent Decree and NOPD’s
policies. We conducted compliance audits. And, like the rest of the country, we became adept at
video conferencing. Although we have not held a public community meeting in some time, we
maintain close communication and coordination with NOPD, the DOJ, Judge Morgan (who is
responsible for determining when the NOPD has come into substantial compliance with the
Consent Decree in order to begin the two-year sustainment period), and the many other reform
stakeholders in New Orleans. In sum, we have been able to meet our Consent Decree
responsibilities notwithstanding the many obstacles 2020 put in front of all of us.

At present, four sections of the Consent Decree require significant ongoing attention by the
NOPD. For efficiency sake and because of logical overlap, we put these four remaining items into
two categories:

   •   Supervision, Performance Evaluations, and Promotions
   •   Stops, Searches, & Arrests and Bias-Free Policing

These areas are critical elements of the Consent Decree and of great importance to the New Orleans
community. If the NOPD lacks an effective structure to evaluate, promote, and supervise officers
— some of whom will become the future leaders of the Department — then no one can have
confidence in the sustainability of the many achievements NOPD has made to date. Likewise, the
Department’s attention to Stops, Searches, and Arrests, and Bias-Free Policing, lies at the very heart
of the Consent Decree.

Notwithstanding the hard work of many within the NOPD, events over the past 18 months have
confirmed the Monitoring Team’s and DOJ’s view that the Department still has material work to do
in these areas.

   •   In March 2019, a policy-violating high speed chases led to the death of three civilians, injury
       to several others, and extensive damage to a local business. The incident also prompted a
       joint Monitoring Team/PSAB/PIB investigation that uncovered additional unreported high
       speed chases in violation of clear NOPD policy.

   •   In June 2020, the Monitoring Team discovered significant policy violations stemming from
       the Department’s management of its District-based Task Forces, many of which stemmed

                                                                                                     8
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 9 of 47




        from a failure of supervision by District leaders. The findings were serious enough to
        prompt the Department to terminate its entire District-based Task Force program.

    •   In November 2020, the Department’s own Professional Standards & Accountability Bureau
        (PSAB) completed a detailed audit of the Departments compliance with the
        Stop/Search/Arrest (SSA) provisions of the Consent Decree and found troublingly low
        levels of compliance in several important areas, including supervisors not responding to the
        scene when required, officers failing to document the reasons for a search, officers failing to
        complete Field Interview Cards, supervisors failing to review Field Interview Cards in a
        timely manner, and officers failing to document articulable justifications for the pat downs
        they conducted.

    •   In December 2020, PSAB conducted an audit of the Department’s compliance with its new
        Performance Evaluation policies and protocols and again found unacceptably low levels of
        compliance by supervisors both in performing evaluations of their subordinates and in
        ensuring their subordinates performed meaningful evaluations of others.

    •   The Department has known it needed a meaningful, compliant promotions process since the
        outset of the Consent Decree, and that the DOJ and the Monitoring Team found the
        current process inadequate for years, but only provided the Monitoring Team with an
        acceptable draft Standard Operating Procedure in mid-December 2020. 6

While we recognize that the NOPD has made significant progress in every area since the outset of
the Consent Decree, the progress since January 2019 in the areas not yet in full and effective
compliance has slowed, and, consequently, the Department still is not in full and effective
compliance with the Consent Decree in the areas noted above. Accordingly, we continue to work
closely with the Department of Justice to provide guidance and support to the NOPD to help bring
these remaining critical areas into compliance.

In addition to focusing on the critical areas not yet in compliance with the Consent Decree, the
Monitoring Team also has continued throughout 2020 to review all critical incidents involving
NOPD officers. Summaries of our activities in this regard are included in the body of this annual
report. As you will see, we remain satisfied with the NOPD Public Integrity Bureau’s handling of
the problems that have materialized from time to time.

Finally, it is worth taking a step back and saying a word or two about the big picture. In 2011, by all
accounts, the NOPD was one of the most dysfunctional and, many would say, corrupt, police
agencies in the country. As DOJ found in its comprehensive 2011 investigation, the Department
lacked the basic structures of constitutional policing. Today, in many respects, the NOPD is a

6       According to the City, some of this delay was caused by the need for the Department to work with the City’s
Chief Administrative Officer to develop a new promotions process for the Police Department and the Fire Department.
The CAO issued Policy Memorandum 143(R) in August 2020, which did help advance the parties’ and the Monitoring
Team’s discussions regarding a compliant promotions process.

                                                                                                                  9
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 10 of 47




changed agency. With the exceptions noted in this report, the Department has implemented
meaningful and sustainable structures that will help ensure, in the words of the Consent Decree, the
NOPD “protect[s] the constitutional rights of all members of the community, improve[s] the safety
and security of the people of New Orleans, and increase[s] public confidence in the New Orleans
Police Department.” CD at 1.

The Monitoring Team is proud of the strides the Department has made, and is hopeful the City and
NOPD now complete the job they started.




                                                                                                  10
      Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 11 of 47




VI.       Compliance Update

Pursuant to the terms of the Consent Decree, the NOPD can demonstrate full and effective
compliance by demonstrating sustained compliance with all material elements of the Consent Decree.
The Consent Decree makes clear “[a]t all times, the City and NOPD shall bear the burden of
demonstrating full and effective compliance with this Agreement.” CD at P466. The sections below
provide a summary of the state of NOPD compliance in those areas that were not yet in Full and
Effective Compliance at the time of the January 2019 Loyola Proceeding. 7

          A.      Academy

                         Nearing Full &                                 Full & Effective
               January




                                                              January
                  2019




                                                                 2021
                         Effective Compliance                           Compliance

The Monitoring Team recommended and the Court found the NOPD Academy to be nearing full
and effective compliance with the Consent Decree in December 2019. Thanks in large part to a
dedicated effort by the Academy staff, the DOJ, and the Monitoring Team, the Academy remedied
the remaining gaps identified at the January 2019 Loyola proceeding. Additionally, in late 2020, to
ensure the Academy was sustaining the progress it made over the course of the past several years,
the Monitoring Team conducted a limited follow-up review of the Academy. In addition to wanting
to ensure there had been no backsliding, we also were prompted by stories about another
department using offensive materials in its academy, and we wanted to ensure no inappropriate
materials had crept into the NOPD Academy curriculum subsequent to finding the Academy into
compliance with the Consent Decree.

The following summarizes our approach and findings.

      •   We re-interviewed the NOPD Academy Curriculum Director who confirmed that he
          personally reviews and approves all curriculum and videos. The Director further confirmed
          that the 211 Academy lesson plans previously reviewed and approved by the Monitoring
          Team and DOJ still are being used at the Academy.
      •   We interviewed the Assistant Commanding Officer of the Education and Training Division
          who confirmed the continuation of the standard Academy practice of obtaining approval
          from the Curriculum Director before adding any material to an Academy class. The
          Assistant Commanding Officer further confirmed he personally observes/audits all
          Academy classes to ensure the class is being taught in a manner wholly consistent with the
          curriculum.


7         The NOPD also can achieve full and effective compliance by demonstrating sustained and continuing
improvement in constitutional policing as demonstrated by a number of pre-determined “outcome assessments”
identified in the Consent Decree. Here again, it is the City’s burden to demonstrate full and effective compliance.

                                                                                                                      11
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 12 of 47




   •   We reviewed and approved the 2020 Academy Annual Master Training Plan (as we have
       with the prior annual Training Plans) and confirmed it is consistent with the Consent
       Decree.
   •   We reviewed all Problem-Based Learning exercises and confirmed all are consistent with the
       Consent Decree and the Academy’s Annual Master Training Plan.

We are pleased to report the Academy continues to operate in full and effective compliance with the
Consent Decree. The Academy now has a redesigned curriculum, new lesson plans, a highly
qualified academic “dean,” and a meaningful professional development program for its staff. The
Academy also now has written Standard Operating Procedures and the capability to capture and
analyze data, both of which will help the Academy sustain the achievements it has made to date.

       B.      Recruitment

                      Nearing Full &                         Full & Effective
               2019




                                                      2021
            January




                                                   January


                      Effective Compliance                   Compliance

Thanks to a concerted joint effort by the NOPD, the DOJ, and the Monitoring Team, the NOPD
resolved the remaining gaps in recruitment identified at the 2019 Loyola proceeding. Consequently,
we are pleased to report the Court has recognized the Department to be in Full and Effective
Compliance with the Consent Decree in this area.

The road to compliance in this area was a long one. In mid-2018, due to NOPD’s inadequate
progress in meeting its obligations under the Consent Decree relating to recruiting, the Monitoring
Team pressed for greater focus by NOPD leadership in this area. To help organize and energize
this new focus, the Monitoring Team and NOPD agreed upon a number of concrete projects
designed to transform the Recruitment Division into a professional organization that would:

   •   Attract and hire a diverse group of highly qualified and ethical candidates for the Academy,
   •   Vet those candidates effectively, fairly, and expeditiously,
   •   Provide a high level of job satisfaction for all recruitment personnel, and
   •   Establish a respected brand, within NOPD and beyond, that is commensurate with the
       importance of the Recruitment Division as the vanguard of the NOPD’s reform initiatives.

NOPD designated this effort the “SURGE” initiative (Strategic Urgency to Recruit Great
Employees).

The SURGE initiative had a slow start, but began bearing fruit in late 2018. By early 2019, the
NOPD was nearing full and effective compliance in this area. Progress slowed a bit in 2019 and the
Department’s efforts were hindered by the cyber-attack and pandemic of 2020. But the persistence


                                                                                                  12
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 13 of 47




of the NOPD Recruitment team paid off, and, based upon the Monitoring Team’s and DOJ’s
recommendation, the Court moved this area into full and effective compliance in early January 2021.

Among the many accomplishments for which the NOPD Recruitment Division now can claim
credit are the following:

   •   Development of rewritten policies, procedures, and practices covering the identification,
       recruitment, evaluation, and on-boarding of recruits.
   •   Creation of organizational workflows to ensure all members of the recruitment staff
       understand their responsibilities, perform in a professional manner, and document their
       work product.
   •   Development of a Standard Operating Procedure designed to help ensure the sustainability
       of the changes put in place.
   •   Technology upgrades, including electronic recruit testing capability, better record keeping,
       and a variety of impressive dashboards that permit managers to assess the effectiveness of
       the Department’s recruitment efforts at any time.
   •   Physical workplace upgrades, including a professional office, user-friendly signage, and an
       easily accessible testing center.
   •   Expanded partnerships with outside organizations to help infuse private sector efficiency
       into the recruitment process.
   •   Development of best-in-class data collection and evaluation tools to promote effective end-
       to-end management of the recruitment process.
   •   Upgraded record keeping capabilities.
   •   Enhanced self-auditing capabilities.
   •   Creation of new programs to facilitate recruitment (e.g., Recruitment Family Night to
       address the needs of recruit families along with the recruits themselves).

While it will take time to see the full results of these efforts, they unquestionably have helped
transform the Recruitment Division from the “anemic, entirely passive, and lacking clear goals,
plans, or accountability” Division the DOJ found when it investigated the Department prior to
implementation of the Consent Decree. (DOJ Findings Letter at xiv.)

       C.       Misconduct Investigations

                       Nearing Full &                         Full & Effective
                2019




                                                       2021
             January




                                                    January




                       Effective Compliance                   Compliance

At the January 2019 Loyola proceeding, the Monitoring Team recognized the progress the
Department had made in conducting misconduct investigations. Among other things, the
Monitoring Team noted that the Department, under the leadership of Chief Arlinda Westbrook, had

                                                                                                    13
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 14 of 47




developed a transparent and professional investigations unit that conducts fair and impartial internal
investigations. We noted, however, a few gaps remained before we could recommend to the Court
to move this area into full and effective compliance with the Consent Decree.

In December 2019, a Monitoring Team audit of PIB administrative investigations found two
paragraphs still out of compliance with the Consent Decree:

   •   Paragraph 413, requiring that credibility determinations be based upon the evidence, was
       only 87% compliant. The Monitoring Team found that the lingering problems, however,
       were attributable more to investigations conducted by District-based supervisors rather than
       PIB investigators.
   •   Paragraph 420, requiring that complainants be notified of the outcome of the investigation,
       in writing, within 10 business days of the completion of the investigation, was only 68%
       compliant.

Subsequently, in August 2020, the PIB Quality Assurance Unit conducted a self-assessment of
compliance using the same methodology used by the Monitoring Team audits, with the following
results:

   •   Paragraph 413 - PIB’s self-audit confirmed PIB continues to make adequate credibility
       determinations as part of their misconduct investigations. This finding is consistent with the
       Monitoring Team’s prior findings. The self-audit, however, found ongoing flaws in District-
       level investigations. Specifically, 7 of the 40 cases reviewed were not in compliance with
       paragraph 413.
   •   Paragraph 420 - PIB’s self-audit identified a significant, ongoing failure to document
       compliance. PIB was able to confirm only 55% of the required notices went out on time.
       While it is possible all notices went out on time, if PIB cannot document it, the Monitoring
       Team cannot find it.

Notwithstanding the low score PIB gave itself in the area of timing of notifications and the
continued shortcomings of District-level credibility determinations, the Monitoring Team
nonetheless believes PIB should move into full and effective status. Our reasoning is as follows:

First, with respect to paragraph 413, as noted elsewhere in this Report, we also are considering
District-level investigations under the Supervision section of the Consent Decree rather than the
Misconduct section of the Consent Decree. The Monitoring Team’s and PIB’s own audits continue
to confirm PIB is compliant in this area.

Second, with respect to Paragraph 420, in January 2020, PIB implemented a new system to track the
timing of all complainant notifications. The Monitoring Team has been pushing PIB to employ
such a system for some time, and we are pleased the Department finally accepted our
recommendation. We will re-audit this area in March 2021 to confirm it is in place and functioning
as expected.

                                                                                                    14
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 15 of 47




Third, in 2018, PIB expanded its Quality Control unit, which reviews the investigations conducted
by District supervisors. The existence of the Quality Control unit gives the Monitoring Team less
concern over the improvements still needed by District supervisors.

Fourth, we are further comforted by the positive findings of PIB’s recent Paragraph 404 self-audit,
which evaluated whether misconduct investigations are as thorough as necessary to reach reliable
and complete findings. Of the 40 cases reviewed, PIB found only two to be out of compliance, and
both were conducted by district investigators. The Monitoring Team spot checked PIB’s work and
found no reason to disagree with PIB’s findings.

One area, however, requires additional effort on the part of PIB notwithstanding our Full and
Effective compliance determination, and, thus, requires some additional discussion here. Paragraph
383 of the Consent Decree requires NOPD to conduct a series of proactive audits, sometimes called
“sting audits.” While PIB and PSAB have employed a wide range of proactive audits over the past
few years, until recently the Department’s proactive audit plan did not encompass the full scope of
activities called for by the Consent Decree. For example, Paragraph 383 contemplates “secret
shopper” type stings – i.e., where someone poses as a complainant and attempts to file a complaint
against an officer to test the effectiveness, fairness, and compliance of the complaint intake process.
PIB is working closely with the Monitoring Team and DOJ to finalize a plan for conducting a
broader range of proactive audits, which we expect to be completed shortly, and has committed to
continue doing so as long as necessary to ensure sustained compliance. In light of the significant
improvement we have seen within PIB since the outset of the Consent Decree and the ongoing
commitment of PIB leadership to continuous improvement, we do not believe this issue should
hold PIB back from a “full and effective” compliance finding. 8 The Court and the DOJ have agreed
with this recommendation.

Thanks to the hard work of Chief Westbrook and her team, NOPD’s accomplishments in this area
(supplementing the accomplishments already recognized at the January 2019 proceeding) have
included meaningful training of investigators, more effective and professional credibility
determinations, new internal controls to ensure the timely commencement and completion of
investigations, and improved documentation of policy, training, and tactics. While room exists for
further improvement in a few areas, and the Monitoring Team will ensure those further
improvements are made over the coming months, the Consent Decree does not call for perfection.
Accordingly, we are pleased to move NOPD into Full and Effective Compliance in the area of
Misconduct Investigations.




8         We, of course, will continue to monitor PIB’s development and implementation of the promised proactive
audit plan.

                                                                                                                   15
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 16 of 47




         D.       Supervision


                         Significant                                   Significant
                  2019




                                                                2021
               January




                                                             January
                         Progress                                      Progress
The NOPD’s path to bringing this area into compliance with the Consent Decree has been a slow
one. While the Department’s practices are a far cry from the grossly deficient practices found by the
Department of Justice during its 2011 investigation, there continue to exist systemic deficiencies and
the Department still is unable to show full and effective compliance with the Consent Decree in this
area. We identified several of these deficiencies at the January 2019 Loyola proceeding, including
the following:

    •    Inconsistent review of force statements by supervisors
    •    Supervisors not consistently working same shifts as those they supervise
    •    Districts not consistently meeting patrol/supervisor ratio
    •    Insight Early Warning System still not used to full capacity 9
    •    Supervisors performing inadequate evaluations
    •    Roll call training inconsistent
    •    Inconsistent quality of supervision

Notwithstanding these clearly identified shortcomings, the Department continued to give this topic
inadequate attention. This lack of attention prompted the Monitoring Team in August 2019 to
request a high-level working group of multiple Captains (then Commanders) and Deputy Chiefs to
develop a clear and meaningful plan to remedy the ongoing significant deficiencies related to
supervision. The Working Group put together a thoughtful and practical blueprint to (a) remedy the
Department’s supervision shortcomings and (b) bring the Department into compliance with the
supervision requirements of the Consent Decree. We refer to this effort as NOPD’s “Supervision
Initiative.” The initiative outlined necessary improvements in multiple specific areas designed to
bring NOPD into compliance with the Consent Decree in the area of supervision.

In late 2019, the Department’s Supervision Initiative began to get traction and make progress. Little
by little, the Department began to chip away at the wall that seemingly has stood in the way of



9         Due to the Cyber-attack in December 2019, the City’s pace of response, and the City’s decision to change some
data systems and remove some data interfaces, Insight and MAX were unavailable to the Department much of 2020. As
of November 20, 2020, many systems still had not been restored, including district attorney screening data, K9 data, and
secondary employment data. Insight was not available to supervisors for nearly one year, and the 2018 performance
evaluations were completed without the benefit of Insight data. Insight now is only partially restored. The Monitoring
Team continues to observe the restoration of MAX, and will continue to do so until all systems have been restored and
are back in use.

                                                                                                                     16
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 17 of 47




compliance in this area since the outset of the Consent Decree. Unfortunately, that progress slowed
in 2020.

Currently, the Department still is not in compliance with its obligations to ensure close and effective
supervision of its officers. As but one example, in October 2019, the Monitoring Team initiated a
thorough review of the Department’s District-Based Task Forces, to focus significant attention on
the supervision of those task forces. The resulting report, which we shared with the public in March
2020,

                identified serious shortcomings in multiple areas relating to Task
                Force operations, including lack of close and effective supervision,
                lack of a clear daily mission, multiple inefficiencies, and poor
                documentation.

These shortcomings not only led to some Task Force officers violating NOPD policy, but also led
to Task Force operations being far less effective and far more dangerous than they should be. In
response to this assessment, the Department disbanded its District-based task forces.

Another area relating to supervision where the Department continues to fail to meet its obligations
is in the area of performance evaluations and promotions. While we will discuss both issues
elsewhere in this report, suffice it here to say the Department’s actions in these areas continue to
impede the NOPD’s progress toward compliance with the supervision elements of the Consent
Decree.

Still another area of inadequate progress relates to misconduct investigations. As noted above, in
NOPD’s most recent self-audit, the Department found 7 of 40 investigations (17.5%) lacking
adequate credibility determinations by the investigating officers. All seven of these were conducted
by District-level investigators (i.e., they were not conducted by PIB). This finding is consistent with
the Monitoring Team’s prior findings. Paragraph 413 requires adequate credibility determinations as
part of all misconduct investigations. While this paragraph falls under the Misconduct section of the
Consent Decree, we consider as part of the Supervision section because the shortcoming rests with
District investigators, not PIB investigators. Of the 7 non-compliant investigations, all of them were
(or should have been) reviewed by upper level District supervisors before being submitted to PIB as
final reports.

The ability to provide close and effective supervision of officers not only is critically important to
ensuring NOPD’s compliance with the Consent Decree, but with the U.S. Constitution. The
Department of Justice highlighted the importance of close and effective supervision in its 2011
findings letter:

                Front line supervision, especially of officers patrolling and
                responding to calls in the field, is a lynchpin of effective and
                constitutional policing. Field supervisors provide the close and
                consistent supervision necessary to guide officers’ conduct and to

                                                                                                         17
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 18 of 47




                help them learn from their mistakes. They are in best position to
                recognize a problem with an officer’s conduct and intervene
                immediately to ameliorate or prevent harm. When a supervisor is on-
                scene and realizes that a patrol officer has made an arrest without
                probable cause, the supervisor can instruct the officer to release the
                arrestee and immediately counsel the officer about what the officer
                did wrong. When a community member is upset about how an
                officer responded to a call, a supervisor can immediately take a
                complaint—or sometimes address the concern to prevent a
                complaint. How a field supervisor conducts him or herself, and
                whether he/she requires adherence to policy and ethics, sets a tone of
                accountability and integrity—or not.

                Field supervisors also are in the best position to ensure that street
                level crime prevention efforts are as effective as possible; they know
                how productive their officers are, and what they need to be more
                effective. Properly trained and deployed, field supervisors can identify
                the strengths and weaknesses of each officer under their command,
                adjusting their level and type of supervision accordingly. (DOJ
                Findings Letter at xv)

While the Monitoring Team recognizes significant progress has been made since the outset of the
Consent Decree, and certainly recognizes the Department employs many excellent supervisors who
provide close and effective supervision to their officers, the Department institutionally continues to
show gaps and inconsistencies in this area.

But there is reason for cautious optimism. In late 2020, at the request of the Monitoring Team, the
Department gave shared responsibility for the Supervision Initiative to two deputy chiefs, Chief
Otha Sandifer and Chief John Thomas. The NOPD also assigned an innovation manager from the
PSAB, Michael Pfeiffer, to help push the project forward. We are already seeing improved progress
and are hopeful giving this project the high level attention it warrants will allow the Department to
make progress in this area more rapidly than it has made in the past.

       E.       Performance Evaluations & Promotions


                       Significant                             Significant
                2019




                                                        2021
             January




                                                     January




                       Progress                                Progress
No transformation of any complex organization can be sustained without an effective process of
identifying, evaluating, and selecting its future leaders. In the NOPD, this is done through a multi-
prong performance evaluation and promotions process. Historically, this process has not been

                                                                                                    18
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 19 of 47




effective. The DOJ found significant flaws in the Department’s performance evaluation and
promotions processes in 2011:

               NOPD’s promotional system does not adequately assess or
               consistently reward the officers who are best able to police effectively
               and constitutionally. Promotional decisions do not adequately
               consider misconduct by officers or their ability to lead with integrity
               and diligence. Performance evaluations do not sufficiently assess
               officers’ conduct or value constitutional policing. As they currently
               function, NOPD’s performance evaluation and promotion systems
               erode public confidence in the Department and facilitate officers’
               unconstitutional conduct.

While the performance evaluation process has improved since 2011, the Monitoring Team continues
to identify significant shortcomings in both areas.

               1.      Performance Evaluations

To remedy the inadequate (and often non-existent) process of evaluating officers and supervisors in
the past, the Consent Decree directed NOPD to overhaul its performance evaluation process and
develop a process that meaningfully evaluated every employee in the following areas:

       a) Community engagement and communication with the public as appropriate to
       assignment;

       b) Use of community-policing and problem-solving strategies as appropriate to assignment;

       c) Civilian commendations and complaints;

       d) Disciplinary actions;

       e) Compliance with policies on usage of sick leave and other leave;

       f) Compliance with policies on secondary employment;

       g) Safety (e.g., POST officer safety standards and vehicle operations);

       h) Training;

       i) Report writing; and

       j) Decision-making skills.

In 2018, in an effort to encourage the Department to rethink the way it evaluates and promotes
officers and supervisors and develop a system that captured each of these elements in a meaningful

                                                                                                 19
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 20 of 47




way, the Department committed to wholly restructure its performance evaluation process. This
effort resulted in a reworked performance evaluation process and audit tool. 10 Supervisors were
trained in how to use the new audit tool. The Monitoring Team and the DOJ reviewed and
approved the new audit tool before it was put into place.

The Department first “beta tested” its new personnel evaluation process in 2019 with unsatisfactory
results. While the tool itself was well designed, the supervisors conducting the evaluations failed to
put in the time necessary to record meaningful information. Many supervisors, for example, failed
to list a single specific example supporting their evaluations. (The evaluation tool requires
supervisors to provide specific examples supporting their evaluations to ensure the evaluations are
based on facts and not guesswork or bias.)

To its credit, the NOPD recognized the results of its trial run were unsatisfactory and set about to
provide additional guidance and training to its supervisors. At the request of the Monitoring Team,
the Department also implemented a process through which officers themselves conduct an initial
self-evaluation that can help inform a supervisor’s evaluation, a process used extensively in the
private sector. The supervisors may not substitute the self-evaluation for the supervisor’s own
independent judgment, but may look to that self-evaluation to help identify events in each officer’s
job performance that took place over the past 12 months.

While these advances did improve compliance among supervisors, they did not do enough to bring
the Department into compliance with the Consent Decree. In fact, the Department’s own PSAB
conducted an audit of supervisor performance evaluations in late 2020 and concluded that
supervisor evaluations were deficient in numerous aspects.

The PSAB audit, which was thorough and very well done, found troublingly low rates of compliance
in multiple areas. For example, only 23% of the evaluation samples provided support for whether
the officer engaged in safe policing practices. Only 37% of the evaluations provided support for the
officer’s decision-making skills. The tables below present the totality of PSAB’s findings:




10         We use the term “tool” here to describe collectively the audit process, written protocol, and survey instrument
(i.e., form).

                                                                                                                        20
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 21 of 47




Importantly, the NOPD PSAB not only conducted a high quality audit in this area, but also, at the
Monitoring Team’s urging, has prepared a corrective plan to ensure the shortcomings noted in the
audit report are remedied promptly. The Monitoring Team and the DOJ have reviewed the
corrective action plan and found it thoughtful and reasonable.




                                                                                                    21
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 22 of 47




The Monitoring Team recognizes that completing a thorough and meaningful evaluation takes time.
We also recognize that, unfortunately, some supervisors do not consider supervision as important as
their “real” police work. We disagree. In its Findings Letter, DOJ emphasized the importance of a
robust performance evaluation process to correct the patterns of constitutional misconduct
identified during the investigations. DOJ expressed concern that it would be impossible to remedy
those persistent violations “without also correcting the failings” of the performance evaluation
system. (Findings Letter at xvi.) DOJ is obviously correct. If NOPD does not identify the officers
who exhibit the traits the community expects in an ethical and effective police officer – as well as
those who do not – the Department will not be able to sustain the reforms that have taken place
over the course of the Consent Decree.

                  2.       Promotions

The NOPD promotions process is joined at the hip with the performance evaluation process.
These two processes, working in tandem, form the foundation for ensuring long term sustainability
within any organization. Community members and the officers themselves expect and deserve a
promotions process that is designed not just to identify and weed out underperforming officers, but
also to identify and reward potential leaders. Unfortunately, for years, the Department’s promotions
process has come up short in both areas. 11

The Department’s failure to adopt a promotions process that employs a holistic review of an
officer’s supervisory and leadership skills before putting him or her in a supervisory position is one
of several factors that led to the supervisory failures the Monitoring Team continues to report in our
audits and reviews, including the concerns that led to the Team’s Special Report on Task Force
Operations and the Department’s subsequent disbandment of those Task Forces.

We are pleased to report that the Department now supports a more holistic review of promotional
candidates. This welcomed change seems to have been encouraged by the hard work of the
Department’s Supervision Initiative Working Group and new guidance from the City’s Chief
Administrative Officer (“CAO”) relying, in part, on input from the NOPD.

Specifically, in 2019, with the full support of the Superintendent, the Supervision Initiative Working
Group outlined a well-thought-out approach to promotions based on test scores, performance
evaluations, disciplinary history, and a broad review of each candidate’s professional resume. Then,
in December 2019, the CAO for the City of New Orleans issued a directive for a more holistic
promotions process for the NOPD and NOFD that is consistent with the recommendations of the
Working Group. Among other things, the CAO’s policy called for the creation of an NOPD
Promotion Committee to conduct “a holistic review of each applicant’s merit and fitness for



11        As noted above, the City attributes some of the delay in this area to the Department’s efforts to work closely
with the City Administrative Officer to develop a new promotions policy that would cover the NOPD and the NOFD.
The City further has explained to the Monitoring Team that the NOPD was attempting to be as deliberate as possible to
ensure it acted in complete compliance with all applicable Civil Service rules.

                                                                                                                     22
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 23 of 47




promotion to the vacant position, as demonstrated based on the following information: (1)
Performance evaluations, (2) Disciplinary history, [and] (3) Job history.”

While the Monitoring Team is encouraged the Department finally is willing to embrace a high-
quality promotions process, we remain frustrated with the slow pace of progress. The NOPD only
shared its initial draft promotions protocol with the Monitoring Team and DOJ on July 15, 2020,
which required extensive revisions. It was not until December 11, 2020 that the Department
submitted an acceptable version. This final product, we are pleased to report, was vastly improved
and has all the elements of a fair, effective, and compliant promotions process, but it took far too
long to get to that point. 12

The Monitoring Team is sensitive to the constraints under which the Department has operated over
the past 12 months. The NOPD obviously has its hands full with the vestiges of the cyber-attack
and the ongoing COVID-19 pandemic response. But recent events further highlight the need for a
meaningful promotions process. We continue to be disappointed the Department has not made
more progress in this area.

         F.       Community Engagement

                         Nearing Full &                               Nearing Full &
                  2019




                                                               2021
               January




                                                            January




                         Effective Compliance                         Effective Compliance


The Community Engagement section of the Consent Decree requires the NOPD

                  to promote and strengthen partnerships within the community, and
                  to engage constructively with the community, to ensure collaborative
                  problem-solving and ethical and bias-free policing, and to increase
                  community confidence in the Department.

The current Mission Statement of the Department reflects NOPD’s commitment to community
problem-oriented policing (CPOP) and implementation of CPOP into its organizational
infrastructure, including management, policies, and training.

The NOPD has developed a meaningful Community Engagement Policy, Community Engagement
Manual, special “signal codes” to assist in the measurement and supervision of community

12        To say the promotions protocol now is compliant with the Consent Decree, however, says nothing about the
implementation of that protocol. The Monitoring Team will closely monitor the implementation of the new protocol
over the coming weeks. Further, the Department has indicated an interest in ultimately turning over the responsibility
for conducting supervisor candidate interviews to Civil Service. The Monitoring Team has not evaluated the impact of
such a change and, frankly, has significant concerns in removing one of the NOPD’s few tools for personally evaluating
its own candidates. Accordingly, our comfort with the NOPD’s new promotions protocol should not be taken as
reflecting comfort with potential future changes.

                                                                                                                    23
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 24 of 47




engagement, and compliance review tools for assessing the quality of officers’ engagement with the
community. Other key accomplishments relating to community engagement include the creation of
an online community policing reporting system (automated community policing forms- CPFs),
replacement of ComStat with Management Analysis for eXcellence (MAX)13, and the development
of district Community Policing Plans. In addition, the Department has taken a major step toward
compliance with the assignment of Community Liaison Officers (CLOs) to each district. CLO’s are
not routinely assigned to answer calls for service. The new job description of the CLO requires
her/him to maintain contact with community groups, attend their meetings, and work with the
community to identify and solve problems.

At the January 2019 Loyola proceeding, the Monitoring Team recognized the progress the NOPD
had made related to the community engagement section of the Consent Decree. The Department,
with strong coordination by PSAB, had developed a plan for establishing effective CPOP. The
operational implementation of this plan, however, was an important next step for the Department’s
path to achieving full and effective compliance in Community Engagement.

Further, the Monitoring Team also identified additional work needed from NOPD in key areas
before recommending to the Court to move this area into full and effective compliance with the
Consent Decree, such as implementing the Consent Decree’s geographic deployment provisions.
NOPD’s last Community Policing and Engagement Annual Report (2018) stated the Department is,
“working to develop additional tracking mechanisms for documenting community policing activities
more consistently and thoroughly,” and that, “Improving the collection of community engagement
and policing data, reporting on this data in internal and external meetings, and utilizing this data to
improve our community engagement and policing are critical goals…”

Since the 2019 Loyola proceeding, NOPD has made further progress in two key areas within the
Community Engagement framework:

     •    NOPD developed and implemented a geographic deployment plan and directive, and
     •    NOPD built an in-house capacity to conduct ongoing compliance reviews of these areas of
          the Consent Decree.


13          According to the DOJ Bureau of Justice Statistics, ComStat “is a performance management system that is used
to reduce crime and achieve other police department goals. Comstat emphasizes information-sharing, responsibility and
accountability, and improving effectiveness.” CompStat has proponents and opponents. In 2016, the NOPD
developed “MAX” to replace ComStat. According to the NOPD, MAX is a “holistic, data-driven approach to police
management.” “MAX replaced the department COMSTAT meetings which were mainly focused on information
sharing regarding crime trends. The [then-new] program, which [was] available to the public online, [took ] that approach
even further by focusing not only on crime, but on all other topics for which a police commander has responsibility.” In
the view of the Monitoring Team, MAX reflected a greatly improved way of thinking about law enforcement
management. Unfortunately, MAX has been significantly impacted by the cyber-attack. The Monitoring Team is paying close attention to
the steps NOPD takes to restore its data collection and reporting systems. The Department previously and understandably touted MAX as
playing an essential rule in achieving the goals of the Consent Decree. We expect NOPD to fully restore its systems with full promised
functionality.

                                                                                                                                  24
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 25 of 47




The Monitoring Team and the DOJ approved the Department’s Geo-Deployment directive as “a
fundamental component of the Department’s Community Policing Strategy.” At the January 2019
Loyola proceeding, NOPD had not yet assigned platoon personnel to areas in New Orleans deemed
“regular response zones” as required by the Consent Decree. The Geographic Deployment plan
was initially rolled out as a pilot program in the 3rd district in the latter part of 2019 and then
expanded throughout all districts. The Department now has fully implemented the geographic
deployment plan, which is a significant accomplishment for Superintendent Ferguson, Chief Deputy
John Thomas, Deputy Chief Otha Sandifer, and their teams. The gist of the plan is as follows:

   •   Each District will be split into 2 to 4 sectors
   •   Each patrol officer will be assigned a sector
   •   Officers’ sector assignments are not expected to change except in exigent circumstances
   •   Patrol officers should engage in community interactions in their area of assignment when
       they are not on a call for service or conducting proactive patrols of hot spot areas
   •   As appropriate, officers should complete the automated Community Policing Forms (CPFs)

The NOPD will be utilizing its automated CPFs to track areas including the geographic deployment
plan and CLO activities & effective problem-solving in the community. Additionally, NOPD will be
using a new geo-deployment deviation form to track deviations from the deployment plan.

In order to achieve full and effective compliance, the NOPD must assign officers in a manner that
ensures all neighborhoods have regularly assigned officers familiar with the area. The Department
must fully implement the geographic deployment plan. The NOPD must develop and implement
mechanisms to measure officer outreach and support to a broad cross-section of community
members, and measurements must be used to assess the effectiveness of its community partnerships
and problem-solving strategies and report these findings publicly.

In 2019, the Monitoring Team conducted monthly audits, attended numerous NOPD-sponsored
programs and NONPACC meetings, and reviewed the NOPD’s internal reports on its community
engagement efforts. Our ongoing review of these items, however, was delayed during this year as
the Department’s technological capacity, auditing capacity, community engagement programming,
and in person outreach meetings were challenged. The Monitoring team has remained in
communication with NOPD to receive updates on external and internal impacts to the
Department’s community engagement compliance efforts. In addition, the Monitoring Team
continues to observe NOPD’s integration of collaborative problem-solving activities into the weekly
MAX accountability meetings.

Overall, NOPD is making continued progress in its operational implementation of an effective
community engagement plan. In 2019, NOPD made great strides in establishing its community
engagement plan and developing compliance review and accountability tools. Currently, NOPD is
working on effectively applying its compliance reviews, intended to track efforts and outcomes
related to the Community Engagement Policy, Community Policing Plans, Community Engagement
manual, and the role of the Community Liaison Officers, among other Consent Decree provisions.

                                                                                                 25
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 26 of 47




In general, though, the Department’s capacity to track, document, and report on these innovations
has been limited this year. 14

The Monitoring Team will continue to consider NOPD’s compliance reviews and reporting
documentation, and the Department’s forward looking plans to address changes in MAX reporting
and capacity for in-person community outreach. Over the next quarter, the Monitoring Team and
DOJ expect to consider NOPD’s compliance reviews related to its efforts to:

     •   Implement a geographic officer deployment strategy
     •   Provide documentation on CLO, SRO, & social worker activities
     •   Provide required internal auditing reviews, assessments or (quarterly/annual) reports
     •   Review effectiveness of the online community policing reporting system that requires
         officers and command staff to document community interactions and community problem-
         solving activities to measure the effectiveness of its community engagement and community
         problem-solving efforts

The Monitoring Team will be assessing the effectiveness of the Department’s continued efforts in
these areas of community engagement. Key follow up areas include NOPD’s compliance review
results, updated reports and scorecards, CLO activities, progress reports on the problems identified
in each District’s annual community policing plan, and updated data on the community engagement
activities captured by the CAD signals. 15

Further, the NOPD and the City are still working to bring back the elements of the electronic
reporting and evaluation process that track community-oriented problem solving and priorities.
Lastly, the Monitoring Team also assesses compliance in the area of community oriented policing
through a Consent Decree-required biennial community survey. The third biennial survey was
completed in late 2018. The next survey would be underway during late 2020, but has been
postponed due to public health precautions related to covid-19.




14        We also should note that the Department’s external community meetings have slowed significantly over the
past year. PCAB meetings have all but ceased during COVID, and virtual NONPACC meetings have been inconsistent
at best. Obviously, COVID has made it difficult to engage with the community in the same way the NOPD did in the
past, but it is incumbent upon the Department to find new and more innovative ways to do so. It not only is a Consent
Decree obligation, but it is a community expectation.
15        The Monitoring Team also will be watching closely to ensure the Department maintains adequate leadership
over the community policing program. It recently came to the Monitoring Team’s attention that, without notice to the
Monitoring Team or the Court, the Department had reduced the scope of the community policing commander’s
responsibilities over the community policing program. Following discussions with the Monitoring Team, DOJ, and the
Court, the Department now has remedied this significant compliance gap.

                                                                                                                   26
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 27 of 47




        G.      Stops, Searches, Arrests


                       Significant                             Significant
                2019




                                                        2021
             January




                                                     January
                       Progress                                Progress
In its 2011 Findings Letter, the DOJ made clear it had found “reasonable cause to believe that
NOPD officers violate the Fourth Amendment by engaging in a pattern or practice of stopping,
searching, and arresting individuals without the requisite reasonable suspicion or probable cause.”
Consequently, in the Consent Decree, the Department committed to “ensure that all NOPD
investigatory stops, searches, and arrests are conducted in accordance with the rights secured or
protected by the Constitution and laws of the United States.” NOPD further committed to “ensure
that investigatory stops, searches, and arrests are part of an effective overall crime prevention
strategy; are consistent with community priorities for enforcement; and are carried out with fairness
and respect.” While NOPD has made significant progress in this area since the outset of the
Consent Decree, the Department still has not met its burden of demonstrating full and effective
compliance in this area.

While the Monitoring Team has reviewed NOPD stops, searches, and arrests since the outset of the
Consent Decree, in 2019, the NOPD, the DOJ, and the Monitoring Team agreed the time had come
to conduct a comprehensive audit of the Department’s compliance in this area. Accordingly, the
parties worked closely with the Monitoring Team to develop and conduct a detailed audit that
covered all material elements of the Consent Decree’s SSA requirements.

The efforts to design the comprehensive SSA review began in earnest in mid-2019. The parties
worked together to identify the material questions that needed to be answered (e.g., were stops
documented, did officers document reasonable suspicion for each stop, did the officer have a valid
legal basis for each search, were the officers respectful, or were the stops recorded properly), select
the data that would be reviewed, and develop a high quality evaluation tool to guide and capture the
audit results. This process took several months of back and forth between the DOJ and the
Department, and then was slowed because of the cyber-attack and the pandemic.

The process ultimately was completed after (1) jointly developing the PSAB compliance review tools
in December 2019, (2) jointly conducting a pilot of the SSA compliance review tools using first
Quarter of 2019 (pre- cyber-attack) data, (3) jointly evaluating the outcomes of the pilot audit,
(4) finalizing the SSA audit approach, and (5) providing all PSAB reviewers with training in June
2020. Following this effort, the Monitoring Team was notified that the NOPD began the SSA
Audit on June 22, 2020. The first audit sample focused on data from May 2020.

The parties agreed that NOPD would conduct the audit in the first instance using the tools and
methodologies jointly developed by the parties, and then the Monitoring Team and the DOJ would
review the same data on their own to determine whether they agreed with the NOPD’s findings.

                                                                                                     27
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 28 of 47




This not only introduced an important element of quality control; it also provided an important
opportunity to assess the capabilities of PSAB’s audit team since that team will be responsible for
conducting ongoing audits once the Consent Decree comes to an end. 16

In November 2020, PSAB internally reported its preliminary SSA Audit findings. As of the
publication of this report, the Monitoring Team and DOJ are conducting their independent review
of the data underlying the PSAB audit. As an initial matter, however, it should be noted that so far
we are impressed by the effort put forth by the PSAB auditors and the professionalism of the PSAB report. The
Monitoring Team, the DOJ, and PSAB have worked together for the last 12 months on improving
PSAB’s audit capabilities and processes, and it is comforting to see that joint effort paying off.

While the overall quality of the PSAB audit give us comfort in the ability of PSAB to help sustain
the achievements the Department has made since the outset of the Consent Decree, PSAB’s
substantive findings continue to give us concern that NOPD has not yet achieved full and effective
compliance in the area of SSA. 17




16        On November 13, 2017, the City adopted a Regulation designed to ensure the sustainability of the many
improvements brought about by the Consent Decree. Among other things, the Regulation provided for the
maintenance of “a Compliance Bureau [now called PSAB] within NOPD led by a Deputy Superintendent with sufficient
staff to carry out the duties of the Bureau.” The Regulation set forth the functions PSAB shall serve, including working
with NOPD and the public “to ensure continuing compliance with the principles of the Consent Decree following the
termination of the Consent Decree,” developing and conducting “regular audits and reviews to assess the NOPD’s
compliance with its policies and procedures,” developing and conducting “annual audits and/or reviews to evaluate
NOPD’s compliance with this regulation,” determining “the schedules and subjects for audits and reviews,” and
conducting annual outcome assessments to evaluate the ongoing effectiveness of NOPD’s reform efforts” among other
things. See Regulation at XV. In order to ensure PSAB has the capabilities, processes, and resources to meet its
obligations under the Regulation, the Monitoring Team and the Department of Justice have been providing extensive
Technical Assistance to PSAB to develop written “protocols” covering all significant audits PSAB will have to conduct
upon the Monitoring Team’s departure. While this effort has been a significant one, it also has been an essential one.
17        This and the next graph are available in an easier-to-read table format in the appendix to this Report.

                                                                                                                     28
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 29 of 47




As the table shows, several paragraphs remain well below full and effective compliance with the
Consent Decree. These compliance gaps include:

     •   Not clearly articulating in a Field Interview Card or arrest report the legal basis for each
         search (CD paragraphs 123 and 149)
     •   Failing to document all stops (CD paragraphs 126, 149, and 150)
     •   Material inconsistencies between arrest reports and BWC videos (CD paragraph 123), and
     •   Supervisors failing to show up at the scene of certain searches and arrests as mandated by
         the Consent Decree (CD paragraphs 133 and 143).

The PSAB audit also examined the Department’s compliance with the policies adopted pursuant to
the Consent Decree. The findings there likewise show the need for further improvement: 18




18      Several of the items on this chart also have Consent Decree implications, for example, data concerning pat
downs and probable cause.

                                                                                                                     29
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 30 of 47




As with certain CD paragraphs, the Department’s review of its compliance with its own policies
likewise shows ongoing noncompliance.

These results are troubling. Without accurate documentation, it is sometimes impossible to show
that a stop, search or arrest is constitutional, even in incidents captured on camera footage. And
close and effective supervision in this core area of policing is critical. NOPD found ongoing issues
with documentation and supervision. For example:

   •   NOPD’s review of Consent Decree paragraphs 126, 149 and 150 examined whether officers
       documented stops in a Field Interview Card or Electronic Police Report as required. NOPD
       found that officers failed to document the stop 10% of the time.
   •   NOPD’s review of Consent Decree paragraph 123 examined whether officers’ written
       reports are consistent with the BWC footage of the incident. This review revealed that only
       65% of the reports matched what is seen on the BWC videos. The discrepancies ranged
       from minor errors to more material issues, such as failing to accurately document the type of
       search that occurred.
   •   NOPD’s review of Consent Decree paragraphs 133 & 143 examined whether supervisors
       responded to the scene of SSA incidents as required. The review revealed that a supervisor
       made the scene of an SSA only 63% of time he/she was required to be present.

These (and other) findings demonstrate beyond question that the NOPD needs to dedicate more
attention to these areas. They also further emphasize the importance of the ongoing Supervision




                                                                                                   30
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 31 of 47




Initiative because many of the SSA findings should have been identified and corrected by
supervisors, but were not. 19

We note that because of the relative infrequency of consent searches (Consent Decree paragraphs
128, 129, 131) and strip/body cavity searches (Consent Decree paragraphs 132, 133, 134), a targeted
sample will be necessary to assess NOPD’s compliance for those specific types of searches.
Additionally, NOPD’s audit materials do not yet include questions about search warrants (Consent
Decree paragraphs 135, 136, 137). Those questions will be finalized following the approval of
pending changes to the related policy, Chapter 1.2.4.2 – Search Warrants.

         H.       Bias-Free Policing

                         Nearing Full &                              Nearing Full &
                  2019




                                                              2021
               January




                         Effective Compliance              January   Effective Compliance

Ensuring the NOPD policies are implemented in a manner free from bias is at the heart of the
Consent Decree. Indeed, it fairly can be said that most paragraphs in the Consent Decree are aimed
at achieving this very outcome. The many structural changes required by the Consent Decree — a
functioning Academy, new policies, close and effective supervision, a professional audit function —
all serve as building blocks to ensure “that members of the public receive equal protection of the
law, without bias based on race, color, ethnicity, national origin, religion, gender, disability, sexual
orientation, or gender identity, and in accordance with the rights secured or protected by the
Constitution and laws of the United States.”

Unfortunately, the Department has made inadequate progress in this area over the past 24 months. 20
We are hopeful, with the recent movement of other areas of the Consent Decree into Full &

19         In January 2021, NOPD published its annual Stops and Searches Report for 2019. The Report provides data
concerning stops and searches by NOPD officers. Although the report provides some analysis and context concerning
the data, it does not answer important questions concerning the constitutionality of those stops. For example, the
Report notes that “[b]ecause officers pat down people they suspect of being armed and dangerous, it seems logical to
compare the race/ethnicity distribution of people NOPD has patted down to that of people NOPD has arrested for
violent crimes.” The NOPD’s Report then goes on to state that “In 2019, 89% of the people NOPD arrested for
violent crimes were black of African-American and 7.4% were white, while 85.1% of the people NOPD patted down
were black or African-American and 12.8% were white.” The NOPD’s reasoning is flawed because the data fails to
show a connection between those arrested for violent crimes and those patted down. Moreover, without further
analysis, the two data points raised by NOPD in its Report equally could suggest racial bias and/or historical over-
policing of African-American communities. The Monitoring Team, the DOJ, and the NOPD are nearing the conclusion
of their comprehensive Stop/Search/Arrest audit, which will be followed by a comprehensive Bias audit. The result of
these audits will tell us whether NOPD’s 2019 or 2020 stops reflect unconstitutional bias or not.
20         One area where we have noted a particular lack of progress relates to the Consent Decree’s Limited English
Proficiency (LEP) requirements, including the development of a compliant Language Assistance Plan (LAP) and Policy.
The NOPD has not met its Consent Decree obligations or its Title VI obligations in this area. The delay in achieving
compliance in this area is inexplicable.

                                                                                                                  31
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 32 of 47




Effective Compliance, the Department will be able to refocus its attention on this critical area. To
help ensure this happens, now that the Monitoring Team’s and DOJ’s audit of Stops, Searches, and
Arrests is well underway, the parties and the Monitoring Team have begun drafting a robust review
plan to assess the Department’s compliance with the bias-free components of the Consent Decree.
The Monitoring Team’s focus on bias-free policing, of course, is not new. We have consistently
reviewed BWC videos and other data since the start of the Consent Decree to monitor for evidence
of bias in the Department’s programs and practices. The current effort presents a more formal
opportunity to look at a multitude of metrics in a holistic fashion to determine whether the NOPD
is policing free from bias. We expect to be able to report our findings in the second quarter of 2021.




                                                                                                   32
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 33 of 47




VII.    Ongoing Focus on Use of Force

The Monitoring Team found the NOPD to have met its Consent Decree obligations regarding uses
of force in January 2019. The topic has been discussed in detail in a prior Public Report. 21
Compliance in this area, however, does not mean the Monitoring Team closes its eyes to the
Department’s efforts to sustain that compliance. The Monitoring Team continues to review all
serious uses of force, respond to the scene of NOPD critical incidents, and review a wide range of
use of force data.

The following chart highlights the trends we have seen since the outset of the Consent Decree:

                                        Total NOPD Uses of Force
               1000
                800
                600
                400
                200
                   0
                            2015           2016            2017             2018           2019

                                               TOTALS             Linear (TOTALS)


Notwithstanding this impressive trend, 22 police uses of force have not been eradicated in New
Orleans, nor should one expect they ever will be. Over the course of 2019 and 2020, the
Monitoring Team reviewed a number of NOPD uses of force, several of which were the subject of
significant media stories. Several of these are worth discussing here as they illustrate how the
Monitoring Team handles such matters

                 1.       Unity One Vehicle Pursuit

In March 2019, officers working with the NOPD’s 6th District Task Force engaged in an
unauthorized vehicle pursuit that ended tragically in a fiery crash claiming three lives, injuring several
others, and destroying the Unity One Beauty Supply, a long-time community institution.
Consequently, Superintendent Shaun Ferguson fired four officers and suspended two more for
violating the Department’s vehicle pursuit policy and video camera policy. The terminated officers
had been members of the NOPD from two to four years. According to NOPD’s public statements,
the 6th District Task Force officers had been involved in multiple prior unauthorized vehicle
pursuits.


21      See Monitor’s Report on NOPD Progress Under the Consent Decree (Jan. 25, 2019).
22      A linear trend line is a computed line used to help visualize whether data over time are trending up or down.

                                                                                                                        33
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 34 of 47




The NOPD Use of Force Review Board met in August 2019 to review the Unity One incident and
the Department’s response thereto. The Department’s Force Investigations Team (FIT) presented
the facts and its findings that several officers were in violation of multiple NOPD policies with
respect to the high-speed chase. After hearing the evidence, the UFRB concurred with FIT’s
findings. The identified violations included failure to activate body worn cameras, failure to activate
in-car cameras, failure to receive supervisory approval prior to the chase, and failure to communicate
required information over the radio to dispatch and/or a supervisor.

The Monitoring Team closely observed every element of the Department’s investigation of the
Unity One incident. We reviewed Body Worn Cameras and in-car cameras, monitored criminal and
administrative interviews, critically reviewed the administrative investigation, and monitored the
UFRB hearing itself. Based on our close review, we can say with a high degree of confidence that
FIT conducted a thorough and professional investigation of the incident and took quick and
decisive action against the officers primarily involved. 23

The facts and circumstances surrounding the Unity One incident raised concerns that the involved
officers’ conduct was not an outlier and that other officers may have been engaging in unreported
high-speed chases in violation of policy. To address this concern, the Monitoring Team launched a
review of vehicle pursuits in conjunction with NOPD’s PSAB and PIB. This joint review involved a
review of 245 self-initiated pursuits. Of those 245 pursuits, we found 24 possible violations of the
Department’s pursuit rules. 24 These 24 incidents were forwarded to PIB for further investigation.
PIB subsequently opened 16 disciplinary investigations, and referred the remaining less egregious
matters to District Captains for counseling and/or redirection. 25

An area where we expressed concern to the NOPD, and continue to have concerns, relates to the
Department’s inadequate focus during the course of its investigation on supervisor failures. In fact, the lax
supervision we saw in this incident, and the Department’s failure to fully focus on that issue, fueled
the initiation of the Task Force audit by the Monitoring Team described earlier in this Report.

23        While the NOPD terminated four officers involved in the unauthorized pursuit, all four ultimately negotiated a
voluntarily resignation with the City Attorney’s Office (rather than a termination) to avoid a Civil Service appeal. The
Monitoring Team has confirmed that the employment files of all four officers will continue to show “resigned in lieu of
termination,” and that that disposition will be shared with any law enforcement agency reaching out to the NOPD as
part of a future background investigation.
24        The Monitoring Team identified 24 potential violations. NOPD PIB identified 33 potential violations.
25        In late January 2021, the NOPD published its annual Use of Force Report for 2019. Putting aside the delay in
issuing the report, which the Department attributes to the 2020 cyber-attack, the Report identified multiple vehicle
pursuits that were not in compliance with NOPD policy or the Consent Decree. The incidents reflected in the NOPD’s
report previously were identified by the NOPD and the Monitoring Team during the course of a targeted 2019 vehicle
pursuit audit. The Monitoring Team/NOPD 2019 vehicle pursuit audit identified a number of concerning violations as
well as a seeming practice of hiding such violations from Departmental reviewers. Indeed, the review process
undertaken at that time, which was crafted to identify unreported vehicle pursuits, identified 11 unreported vehicle
pursuits. As that review involved only a sample of incidents, the identification of 11 violations identified a clear NOPD
failing, which the Department took immediate steps to correct. Each of the deficiencies identified in the audit was
addressed by the Department through appropriate discipline. The number of such violations was reduced dramatically
in 2020 as a result of these corrective actions.

                                                                                                                      34
    Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 35 of 47




Coupled with Unity One, the Task Force audit revealed significant supervisory, tactical, and
operational shortcomings in NOPD’s Task Force Operations, as well as an overall lack of effective
management. This finding, coupled with other findings described elsewhere in this Report, led to
NOPD disbanding its District-based Task Forces.

The Unity One incident also prompted several other efforts, including the following:

    •   Coupled with the Task Force audit, the Unity One incident fueled many of the specific items
        included in the NOPD’s own Supervision Initiative, including plans for more effective training,
        proactive mentoring, sensible promotions practices, more meaningful assessment of newly
        promoted supervisors during their probationary period, and more.
    •   Administrative reform of policies and operational protocols. The NOPD revised Chapter
        41.5 and created a new radio call disposition code designated “10-28NP,” which clarified
        reporting procedures for vehicle pursuits and non-pursuits. NOPD also initiated a monthly
        audit on all “10-28NP” incidents. These policy changes were accompanied by enhanced
        training as well.

As a result of the changes to the pursuit policy, efforts to audit potential violations, training at the
Academy, and holding officers accountable for violations, PSAB reported an approximate 93%
reduction in violations of the Department’s vehicle pursuit policy as of November 2019. PSAB is
currently working on an updated compliance report on the status of unauthorized vehicle pursuits
for 2020 and will forward the results to the Monitoring Team for further review in February 2021.

                2.      H igh Risk Warrant

In late April 2020, two NOPD Task Force officers, operating without supervision, executed a high-
risk warrant without a plan, without proper uniforms, without vests, and without an appropriate
focus on officer or civilian safety. The Task Force officers also apparently directed two patrol
officers to join them in this high-risk activity without any meaningful operational briefing, putting
those two officers at great personal risk as well. Because the matter was under active investigation
by FIT, we were unable to share additional details at the time we published our Special Report
focusing on NOPD’s Task Forces. We did note, however, that the incident spoke volumes about the
culture of the Districts in which the Task Forces operate, as well as the need for more meaningful
supervision by District leaders.

Following this incident, the Monitoring Team reviewed the relevant body-worn camera recordings,
and monitored PIB’s criminal and administrative interviews of all involved officers, supervisors, and
witnesses. We also monitored the Department’s UFRB hearing, which, as usual, was thorough and
substantive. The Monitoring Team concurred with the multiple violations identified by PIB and the
UFRB.




                                                                                                           35
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 36 of 47




                  3.       Crescent City Connection (CCC) Incident

Following the killing of George Floyd by members of the Minneapolis Police Department in March
2020, citizen demonstrations grew in intensity across the country. New Orleans saw its share of
citizen demonstrations as well. Most of these were quite peaceful. In one notable (and, in our view,
admirable) moment, members of the NOPD even kneeled alongside and in solidarity with members
of their community in a peaceful demonstration that ended without a single use of force. On June
3, 2020, however, the New Orleans Police Department engaged in a use of force that reflected a
significant break from its historic practices.

The facts of the CCC incident have been widely reported in the press and will not be repeated here.
Suffice it to say it was an event no one wants to see repeated in New Orleans. The event generated
17 citizen complaints and prompted a FIT investigation, which included 30 witness interviews of
police officers and members of the public who were involved in the incident. It also generated a
warranted written public apology from the Superintendent to the community.

The Monitoring Team followed the course of the Department’s response to the event closely,
including the FIT investigation and the subsequent UFRB. We watched all relevant BWC videos,
reviewed all complaints, read all investigative reports, and observed select witness interviews. All in
all, the resulting FIT report included over 300 pages of written materials. We found the FIT
investigation thorough and professionally conducted. We also fully agree with the NOPD’s finding
that its policies and procedures regarding civil disturbances and protests were inadequate and needed
immediate revision. 26

There is cause for concern about the CCC incident. Through a series of bad decisions, inadequate
policies, and insufficient supervision, the Department ended up using force in a dangerous situation
in a manner neither the police nor the community wanted. While the Department clearly made
some missteps in the immediate aftermath of the event, we were pleased to see the Department
involve community stakeholders in crafting and implementing a meaningful corrective action plan.

                                                 *         *        *

Force, sadly, is a reality of policing. From time to time, a police officer has no choice but to use
force to protect him/herself or others. It is not the goal of the Consent Decree to eliminate police
uses of force. Rather, the Consent Decree is directed at ensuring the NOPD uses force “in
accordance with the rights secured or protected by the Constitution and laws of the United States,
and that any unreasonable uses of force are identified and responded to appropriately.” To that end,
the NOPD agreed in the Consent Decree to ensure its “officers use non-force techniques to affect
compliance with police orders whenever feasible; use force only when necessary, and in a manner


26         The Consent Decree does not cover the NOPD’s civil disturbance policies likely because there has not been an
incident like the CCC incident in the collective memory of New Orleans. Nonetheless, due to the clear nexus between
civil disturbances and the possibility of uses of force, the Monitoring Team and DOJ reviewed and approved the
Department’s recent changes to its outdated policies in this area.

                                                                                                                    36
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 37 of 47




that avoids unnecessary injury to officers and civilians; and deescalate the use of force at the earliest
possible moment.”

As we found in 2019, the NOPD has met these requirements. 27 The uses of force we continue to
see, including those described above, do not suggest a return to the Department’s patterns and
practices. To the contrary, they reflect exceptions to NOPD’s normal practice rather than the rule.
As importantly, when they occur NOPD acts promptly to investigate and, if appropriate, to
implement corrective measures. While the exceptions highlight areas for further training, policy
improvements, and enhanced supervision, frankly, uses of force are not unexpected in any law
enforcement organization the size of the NOPD.




27      The Monitoring Team will be conducting a follow-up Use of Force audit in 2021 to ensure the Department’s
compliance has been sustained.

                                                                                                               37
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 38 of 47




VIII. Monitoring Costs

Since our appointment by the U.S. District Court in 2013, the Monitoring Team has conducted
reviews and audits (which, collectively, we will call “reviews” here for ease of discussion) of all
material elements of the Consent Decree. These reviews have varied in complexity over the years.
In the early years, we were unable to conduct anything more than the most rudimentary reviews
because the Department lacked credible data or even structures worth reviewing. Moreover, during
the early years of the Consent Decree the Department spent more time objecting to the Consent
Decree than it did trying to comply with the Consent Decree.

In early 2015, the Department began working toward Consent Decree compliance in earnest, which
allowed the Monitoring Team to begin monitoring in earnest. Because the basic building blocks of a
constitutional department were missing, the Monitoring Team and the DOJ had to spend a
significant portion of their time providing Technical Assistance to the Department to support the
NOPD’s efforts to build an infrastructure that could be trusted and that could sustain the reforms
called for by the Consent Decree. While the work at times was painful, it was critical and ultimately
paid off. From 2015-2019, as we reported at the Loyola proceeding in January 2019, the NOPD
made significant progress under the Consent Decree in every area.

When the Consent Decree began, the City, the DOJ, and the Monitoring Team understood that
transforming the NOPD – at that time, one of the most dysfunctional departments in the country –
would not be an easy or inexpensive task. The parties and the Monitoring Team expected the
monitoring portion of the Consent Decree to cost the City about $164,000 per month. While this is
no small sum of money, it pales in comparison to the financial cost of unconstitutional policing – a
fact graphically illustrated by the City’s payment of $13.3 million to settle just three Katrina-era
police-related civil rights cases in 2019. 28 And that cost doesn’t even come close to matching the
societal cost of unconstitutional policing.

We are pleased to report, however, that as the NOPD has transformed itself, and brought more
areas into Consent Decree compliance, the cost of monitoring has gone down significantly. Indeed,
the monthly cost of monitoring and technical assistance by the Monitoring Team has continued in a
steadily downward trend since 2017.




28        New Orleans, of course, is far from the only City that has paid a high price for unconstitutional policing.
Baltimore spent $12.8 million in settlements related to police misconduct between 2014 and 2020. The City of New
York paid out $125.9 million in settlements (and claims) for police-related lawsuits in FY2019 alone. Louisville paid a
$12 million settlement in September 2020 for a single police excessive force case.

                                                                                                                          38
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 39 of 47




                                                Monthly Average
             $200,000.00
             $180,000.00
             $160,000.00
             $140,000.00
             $120,000.00
             $100,000.00
              $80,000.00
              $60,000.00
              $40,000.00
              $20,000.00
                   $0.00




As the chart shows, average monthly costs of monitoring have declined significantly over the past
few years. Obviously, even with this significant decline in Monitoring Team fees, the total cost of
moving the NOPD toward compliance with the Consent Decree has not been insignificant. But it is
important to remember why these expenses are being incurred. As the DOJ noted back in 2013,
“the cost of reform, including a Monitor, exists only because of the City’s failure, going back decades, to ensure that its
police department respects the civil rights of its own people.”

The cost to achieve compliance with the remainder of the Consent Decree rests with the City, as it
has over the past two years. While the NOPD made significant progress through early 2019, as
noted in this Report, that progress slowed in 2019 notwithstanding the continued hard work of
many within the Department. That slowing then was made worse by the December 2019 cyber-
attack, the start of the COVID-19 pandemic in early 2020, and civil unrest that swept the nation
following the killing of George Floyd in May 2020. Whether due to these events or others, the
Department has made less progress over the past two years than it did in the period from 2015-
2018. If the City wants to reduce the costs of monitoring even further, the City needs to redouble
its efforts to bring itself into full and effective compliance with the Consent Decree as soon as
possible.




                                                                                                                        39
      Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 40 of 47




IX.        Conclusion

The NOPD has come a long way since 2011. While we have seen a slow-down in the Department’s
progress since early 2019, which likely was caused by a multitude of factors, we are hopeful the
NOPD will bring itself into compliance with the remainder of the Consent Decree this year.

The Department is well aware of what it needs to do to complete its outstanding tasks and move
into the sustainment period of the Consent Decree. It has had the blueprint in its hands since the
January 2019 Loyola proceeding. In short, NOPD needs to do the following:

      •    Implement the Corrective Action Plan to remedy the shortcomings identified in the
           Department’s recent SSA audit.
      •    Implement the Corrective Action Plan to remedy the shortcomings identified in the
           Department’s recent Performance Evaluation audit.
      •    Implement the new promotions process recommended by the Supervision Initiative
           Working Group.
      •    Complete the tasks identified by the Supervision Initiative Working Group.
      •    Work with the Monitoring Team and DOJ to design, conduct, and analyze a comprehensive
           Bias-Free audit.
      •    Complete the few remaining audit protocols.
      •    Ensure its community policing leader has and exercises appropriate authority and control
           over the community policing program.
      •    Implement a Language Access Plan that ensures compliance with the City’s obligations
           under federal law and a receipt of federal funds. 29
      •    Complete the items identified in the paragraph-by-paragraph Compliance Tracker with which
           the NOPD is well aware.

These are the tasks that are standing in the way of the NOPD achieving full and effective
compliance with the Consent Decree and beginning the two-year sustainment period. All are within
the Department’s capabilities and reach. But they will take the ongoing attention and commitment
of NOPD leadership to achieve.




29         Title VI of the Civil Rights Act of 1964, as amended (42 USC § 2000d), and regulations promulgated pursuant
thereto.

                                                                                                                    40
     Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 41 of 47




X.     Appendix




                                                                             41
   Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 42 of 47




       A.       Table 1: NOPD SSA Audit Compliance Findings (CD Paragraphs)

CD ¶                  Paraphrased Question                          Compliance Rate

122                   Did officer(s) have reasonable suspicion or   97.7%
                      probable cause to stop? CD 122


122, 123, 126, 149,   Does report clearly articulate reasonable     89.1%
150                   suspicion or probable cause to stop? CD
                      122, 123, 126, 149, 150


123                   Are video(s) and reports significantly        65.0%
                      consistent? CD 123

123, 149, 150         Does CE+P receipt description match           96.0%
                      evidence as seen on video? CD 123, 149,
                      150

123, 136, 145         In reports, did officer(s) use specific       95.0%
                      descriptive language when articulating
                      reasonable suspicion and/or probable
                      cause? CD 123, 136, 145

126,149, 150          If required, does FIC exist for stop? CD      90.0%
                      126, 149, 150

130                   Legal search on subject on parole or          100.0%
                      probation? CD 130


141                   Did officer have probable cause to arrest     100.0%
                      subject? CD 141


133 , 143             If supervisor required to make scene, does 63.0%
                      video show supervisor made scene? CD 133,
                      143




                                                                                      42
   Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 43 of 47




CD ¶             Paraphrased Question                           Compliance Rate

123 , 149        Does report document a valid legal basis for   82.9%
                 every search of subject? CD 123, 149


150              Did officer submit FIC to his/her              80.0%
                 supervisor by end of shift? CD 150


150              Did supervisor review FIC within 72 hours?     73.0%
                 CD 150


150              If evidence seized, is there CE+P receipt?     100.0%
                 CD 150

181              Does video show officer reasonably             94.0%
                 professional and courteous when interacting
                 during stop? CD 181


181              Does video show officer verbally identify      64.0%
                 him/herself as a soon a practical? CD 181

181              Does video show officer explain reason for     97.0%
                 stop/interaction as soon as practical? CD
                 181

139 , 181        Does video show stop was no longer than        98.0%
                 necessary? CD 139, 181




                                                                                  43
   Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 44 of 47




      B.        Table 2: NOPD SSA Audit Compliance Findings (Policies)

      CD ¶ or Policy              Paraphrased Question             Compliance Rate

122                           Based on all the evidence
                              available to you, did the
                              officer(s) have reasonable                 97.7%
                              suspicion or probable cause to
                              stop this subject

122, 123, 126, 149, 150       Does the report clearly articulate
                              reasonable suspicion or probable           89.1%
                              cause to stop this subject?

123                           Are the video(s) and reports
                                                                         65.0%
                              significantly Consistent?

123, 149, 150                 If evidence was seized, and there
                              is a CE+P receipt, does the
                                                                         96.0%
                              description on the receipt match
                              the evidence as seen on video?

123, 136, 145                 In the reports, did the officer(s)
                              use specific descriptive language
                              when articulating reasonable
                                                                         95.0%
                              suspicion and/or probable cause
                              for any stop, detention, search,
                              or arrest?

126,149, 150                  If required, does an FIC exist
                                                                         90.0%
                              for this stop?

130                           Was this subject on parole or
                              probation? Based on all the
                              evidence available to you, did           100.0%
                              the officer(s) have a valid legal
                              basis to search the subject?

141                           Based on all the evidence
                              available to you, did the officer
                                                                       100.0%
                              have probable cause to arrest
                              this subject?



                                                                                     44
   Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 45 of 47




      CD ¶ or Policy        Paraphrased Question             Compliance Rate

133 , 143               If the supervisor is required to
                        make scene, does video show              63.0%
                        the supervisor made the scene?

123 , 149               Does the report document a
                        valid legal basis for every search       82.9%
                        of this subject?

150                     Did the officer submit the FIC
                        to his/her supervisor by the end         80.0%
                        of the shift?

150                     Did the supervisor review the
                                                                 73.0%
                        FIC within 72 hours?

150                     If evidence was seized, is there a
                                                                 100.0%
                        CE+P receipt?

181                     Does video show the officer was
                        reasonably professional and
                        courteous when interacting with          94.0%
                        the subject or other civilians
                        during the stop?

181                     If reasonably possible, does
                        video show the officer verbally
                                                                 64.0%
                        identify him/herself as a soon a
                        practical?

181                     If reasonably possible, does
                        video show the officer explain
                        the reason for the                       97.0%
                        stop/interaction as soon as
                        practical?

139 , 181               Does video show the stop was
                        no longer than necessary to take         98.0%
                        appropriate action?




                                                                               45
  Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 46 of 47




      CD ¶ or Policy             Paraphrased Question            Compliance Rate

CD 141, 145; Ch 1.9 P14;     Did officer clearly document
Ch 82.1 P4; Ch 41.1; 2 P15   probable cause [to arrest] in
                                                                     98.4%
                             report? CD 141, 145; Ch 1.9;
                             Ch 82.1; Ch 41.12

Ch 1.9 p27- 29               Video or reports show officer
                             entered residence to make               100.0%
                             arrest? Ch. 1.9

CD 123, Ch 41.12; P12J       If pat down correctly indicated,
                             did officer give specific details
                             about subject of pat down to
                                                                     65.6%
                             believe subject armed and
                             dangerous in justification? CD
                             123; Ch. 41.12

Ch 41.13 P9E                 If subject had reasonable
                             questions or concerns, does
                                                                     99.0%
                             video show officer respond to
                             them? Ch. 41.13

Ch 41.3.10 P11               Did officer(s) & supervisors
                             who conducted stop, search, or
                                                                     88.0%
                             arrest activate BWC as required?
                             Ch. 41.3.10

CD 149, 150; Ch. 1.2.4 P1    Based on evidence available, did
                             officer(s) have valid legal basis
                                                                     89.0%
                             to search subject? CD 149, 150;
                             Ch. 1.2.4

Ch. 1.3.1                    If officer put subject in
                             handcuffs, did officer document
                                                                     64.8%
                             a reason to handcuff in FIC? Ch.
                             1.3.1

Ch. 1.3.1.1 P25              If subject handcuffed, does
                             evidence available show
                                                                     75.3%
                             handcuffing within policy? Ch.
                             1.3.1.1



                                                                                   46
  Case 2:12-cv-01924-SM-DPC Document 613-1 Filed 02/17/21 Page 47 of 47




      CD ¶ or Policy       Paraphrased Question            Compliance Rate

NA                     Does video show officer allowed
                       subject opportunity to explain
                                                               99.0%
                       his/her situation, ask questions,
                       or voice concerns?

NA                     Does video show officer
                       communicate result of                   99.0%
                       stop/interaction to subject?

183                    Was subject arrested due to
                                                               100.0%
                       immigration status? CD 183

183                    Was subject questioned about
                       their immigration status in a
                                                               100.0%
                       manner not relevant to crime in
                       question? CD 183

185                    Did officer say something
                       possibly offensive about/to             100.0%
                       LGBTQ individuals? CD 185

185                    Did officer address subject by
                       their chosen name, title, and           98.5%
                       pronoun? CD 185




                                                                             47
